Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. 2017/0063260 in view of  Fife US 2011/0211290 and further in view of Wei et al. 2012/0249038

Regarding claim 1, Li disclosed a system, comprising: 
a system ground coupled to protective Earth ground; (Fig. 4)
three or more voltages; (Para. 0027…..power supply 212 may supply three-phase AC, direct current (DC) voltage, or any other type of input voltage that enables motor drive circuit 200 to function as described herein.)
a power converter (Fig. 2, item 206) coupled to the voltage source (Fig. 2, item 212) via [[two]] three or more supply lines, (Para. 0027…...Rectifier 206 receives and rectifies the AC input voltage from a power supply 212 to produce a pulsed DC voltage.)
wherein each of the three or more supply lines is configured to transmit a respective voltage of the three or more voltages to the power converter (Fig. 2, item 206), wherein the power converter is configured to convert the three or more voltages to a voltage to be outputted on a direct current (DC) bus;  (Para. 0027)
wherein the MOV assembly is configured to couple between the voltage source and the power converter; (Para. 0037)
an electromagnetic compatibility (EMC) capacitor assembly (Fig. 4, item 422) coupled between the voltage source and the power converter;  (See Fig. 2 or 4) Note: the examiner has interpret the EMI filter and EMC to be one and the same.
Li, does not disclose a permanent jumper configured to couple the MOV assembly to the system ground, 
However, Li discloses the claimed invention except for the jumper.  It would have been an obvious matter of design choice to use a gas discharge tube (440 shunt resistor 440 are configured to sense current on negative DC-link rail 430 to provide ground fault current protection for negative DC-link rail 430) that is configure to couple the MOV assembly to the system ground since the applicant has not disclosed that a jumper solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with gas discharge tube (440 shunt resistor 440).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the jumper for a discharge tube (440 shunt resistor 440) the motivation being that the shunt resistor helps in minimizing the amount of current through a particular part of circuit by incorporating lower resistance in shunt.
Note: Li disclose that “This written description uses examples to disclose the invention, including the best mode, and also to enable any person skilled in the art to practice the invention, including making and using any devices or systems and performing any incorporated methods.  The patentable scope of the invention is defined by the claims, and may include other examples that occur to those skilled in the art.  Such other examples are intended to be within the scope of the claims if they have structural elements that do not differ from the literal language of the claims, or if they include equivalent structural elements with 
insubstantial differences from the literal languages of the claims.”(Para.0091)
	Li do not disclose a metal-oxide varistor (MOV) assembly comprising three or more metal-oxide varistors (MOVs) configured to respectively couple to the [[two]] three or more supply lines.
	However, Fife disclose a metal-oxide varistor (MOV) assembly (Fig. 2) comprising three or more metal-oxide varistors (MOVs) configured to respectively couple to the [[two]] three or more supply lines. (Para. 0027 see input lines L1, L2, L3)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the disclosure of Li as taught by Fife. The motivation being, Fife use of multiple SPDs accommodate lower voltage 

	Li also do not disclose	 a removable jumper configured to couple the EMC capacitor assembly to the system ground.
	However, Wei disclose and a removable jumper configured to couple the EMC capacitor assembly to the system ground. (Para. 0022, See Fig. 1, item 34 and 30)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the jumper that is taught by Wei to the disclosure of Li. The motivation being, it prevents drive components failures under grounded fault condition by detecting the grounding condition of the electrical system so as to automatically determine suitable electrical drive configuration.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the jumper that is taught by Wei to the disclosure of Li. The motivation being, it prevents drive components failures under grounded fault condition by detecting the grounding condition of the electrical system so as to automatically determine suitable electrical drive configuration.
	Note: the prior art discloses “While only certain features of the invention have been illustrated and described herein, many modifications and changes will occur to those skilled in 
the art.  It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes as fall within the true spirit of the invention.”(Para. 0043)
	

Regarding claim 2, Li disclosed the system of claim 1, wherein the permanent jumper is enclosed such that the permanent jumper is inaccessible by an operator. (See Fig. 4, item 440) Note: the examiner has interpreted item 440 as the permanent jumper that is inaccessible by an operator.
 
Regarding claim 6, Li disclosed the system of claim 1, wherein the MOV assembly is configured to disconnect the voltage source from the power converter in response to detecting a temperature that exceeds a temperature threshold associated with one of the at least two MOVs. (Para. 0038)
Note: the prior explain that a surge protection that provide lightning protection for hybrid 
twin motor system 400 when there is a surge in voltage from power supply 420, the examiner has interpret this to as the detection of high temperature threshold that is associated with the MOV.

Regarding claim 10, Li disclose the motor-drive system of claim 9, wherein the permanently-installed jumper is surrounded by an enclosure such that the permanently-installed jumper is inaccessible by an operator. (See Fig. 4, item 440) Note: the examiner has interpreted item 440 as the permanent jumper that is inaccessible by an operator
 
Regarding claim 11, Li disclose the motor-drive system of claim 9, comprising additional permanently-installed jumpers configured to couple each of the at least two MOVs to ground via respective permanently-installed jumpers. (See Fig. 4, item 440) Note: the examiner has interpreted item 440 as the permanent jumper that is inaccessible by an operator
 

 
Regarding claim 13, Li disclose the motor-drive system of claim 12, wherein the EMC capacitor assembly is coupled to the system ground via a removable jumper. (See Fig. 4, item 440) Note: the examiner has interpreted item 440 as removable jumper that is accessible by an operator
 
Regarding claim 14, Li disclose the motor-drive system of claim 13, 
Li do not disclose wherein the removable jumper is configured to couple the EMC capacitor assembly between the system ground and the at least one supply voltage line via a bolted connection. 
However Li disclose a connection of the discharge tube (Fig. 4, item 440) 
It would have been an obvious matter of design choice to secure the connection with bolt since the applicant has not disclosed that a specific type of connection solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with gas discharge tube.
The motivation being that the discharge tube will minimizing the amount of current through a particular part of circuit by incorporating lower resistance in shunt.

Regarding claim 18, Li disclose a method, comprising: 
placing a metal-oxide varistor (MOV) assembly into a drive enclosure; (See Fig. 2)
Although Li disclose three MOVs and teach disclose that the power supply line may supply three-phase AC AC/DC voltage, wherein the MOV assembly comprise three metal-oxide varistors (MOVs) that respectively couple to three supply lines, wherein the MOV assembly couples between a voltage source that provides three voltages and a power converter, wherein each of the three supply lines transmits a respective voltage of the three voltages to the power converter (Para. 0027), and 
Li do not teach wherein the three MOVs couple between a fourth MOV of the MOV assembly and a respective supply line of the three supply lines;
However, Fife teach wherein the three MOVs couple between a fourth MOV of the MOV assembly and a respective supply line of the three supply lines; (Para. 0042, See Fig. 2)
coupling a permanent jumper between the MOV assembly and a system ground such that each of the three supply lines respectively couple to the system ground via the three MOVs, and 
wherein the fourth MOV is coupled to the system ground via the permanent jumper; (Li and Fife combined teach the claim limitation of the jumper item 440 of Li and the MOV configuration item Fig. 2 item 225) Note: Fife disclosed that “As another example, the elements of one embodiment can be combined with other embodiments in addition to or in lieu of the elements of other embodiments.  Accordingly, the invention is not limited except as by the appended claims” (Para. 0058)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Li as per Fife, the motivation being that the use of the SPDs which can accommodate lower voltage surges and which have lower probability of failure, thus providing greater protection to solar power 
The combination of Li and Fife do not teach placing an electromagnetic compatibility (EMC) capacitor assembly into the drive enclosure;
coupling a removable jumper between the EMC capacitor assembly and the system ground such that each of the three supply lines respectively couple to the system ground via the EMC capacitor assembly. 
However Wei teach placing an electromagnetic compatibility (EMC) capacitor assembly (See Fig. 1, items 34) into the drive enclosure (Fig. 1, item 10);
coupling a removable jumper (Fig. 1, item 30) between the EMC capacitor assembly and the system ground such that each of the three supply lines respectively couple to the system ground via the EMC capacitor assembly. (Para. 0027.….In the embodiment illustrated in FIG. 1, the drive system 10 includes multiple components such as jumpers 30, 32 and capacitors 34 which may be used in the drive 10 or removed from the drive 10, depending on the grounding configuration of the electrical system.)
 
Regarding claim 19, Li disclose the method of claim 18, comprising: 
communicatively coupling a control system associated with a motor-drive system to the MOV assembly, (Para. 0026, See item 208) wherein the control system is configured to identify when one or more thermally protected metal-oxide varistors (MOVs) of the MOV assembly have disabled based at least in part on a signal provided via the MOV assembly. (Para. 0038)
 
1, wherein the MOV assembly comprises an additional metal-oxide varistor (MOV), and wherein the permanent jumper is configured to permanently couple the system ground to the additional MOV, which also couples to the three or more MOVs. (Li and Fife combined teach the claim limitation of the jumper item 440 of Li and the MOV configuration item Fig. 2 item 225) Note: Fife disclosed that “As another example, the elements of one embodiment can be combined with other embodiments in addition to or in lieu of the elements of other embodiments.  Accordingly, the invention is not limited except as by the appended claims” (Para. 0058)

Regarding claim 21, Fife disclose the system of claim 1, wherein each of the three or more supply lines (Fig. 2, item 12) respectively couple to the system ground via respective MOVs of the three or more MOVs of the MOV assembly (See Fig. 2, item 26), wherein each of the three or more MOVs couple to respective of a plurality of permanent jumpers comprising the permanent jumper. (Fig. 2, item 34) Note: the applicant has not identify any particular or specific reasons for using a fuse over any other type of circuit breaker, Fife teach a gas discharge tube type surge protection, the examiner has interpret this GDT as the fuse as claimed. 

Regarding claim 22, Fife disclose the system of claim 1, wherein each of the three or more MOVs comprise one or more integrated fuses configured to change state at a temperature threshold. (See Fig. 4A)  Note: Fig. 4a are circuit diagrams illustrating portions of solar 
power inverters 400 and 450 configured in accordance with other embodiments of 
the technology. As previously noted, the gas tube device is interpreted as the fuse.


Claims 3-5, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. 2017/0063260 in view of Fife US 2011/0211290 and further in view of Wei et al. 2012/0249038 and further in view of Mortensen et al. US 2020/0014309 using the Foreign Application Priority Data date of Jul. 3, 2018 for rejection purpose.

Regarding claim 3, Li disclosed the system of claim 2, wherein one of the three or more MOVs is configured to couple the permanent jumper to one or more remaining MOVs of the three or more MOVs, and wherein the one of the three or more MOVs is not directly coupled to one of the [[two]] three or more supply lines. (See Fig. 4, note connection of the MOVs and GDT)
However, Mortensen disclosed wherein one of the three or more MOVs (Fig. 1, item 5) is configured to couple the permanent jumper (4) is coupled to one or more remaining MOVs of the at least two MOVs, (6, 7, 8 and 9) wherein the one of the at least two MOVs is not directly coupled to one of the two or more supply lines. (See item 5)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Mortensen to the limitation of Li. The motivation is the device limits voltage over the capacitor bank, so that risk of overloading the capacitor bank is reduced, and too high voltage over the switch can be avoided. 

 Regarding claim 4, Mortensen disclose the system of claim 1, wherein the removable jumper is configured to couple the EMC capacitor assembly to the system ground via a bolted connection. 
(See Fig. 1, item 4) Note:  The examiner has interpret item 4 as the jumper.
 

 
Regarding claim 8, Mortensen disclosed the system of claim 7, wherein the operation comprises a voltage, current, torque, switching frequency, or any combination thereof associated with the power converter, [[or]] a load of the power converter, or both. (Para. 0003, 0018)

Regarding claim 16, Mortensen disclosed the motor-drive system of claim 15, wherein the operation comprises a voltage, current, torque, switching frequency, or any combination thereof associated with the rectifier or a load of the inverter. (Para. 0003, 0018)
 
Regarding claim 17, Mortensen disclose the motor-drive system of claim 9, comprising a line reactor coupled between a voltage source and the rectifier. (Para. 0030, See Fig. 1, item Ldc)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. 2017/0063260 in view of Fraiman US 20170288396

Regarding claim 9, Li disclose [[a]] motor-drive system, comprising: 
a rectifier (206, 424) configured to generate [[a]] direct current (DC) voltages based on three respective voltages received from at least one three supply voltage [[line]] lines (Fig. 4 item 428 and 430) coupled to a voltage source, wherein the voltage source is configured to provide the three respective voltages; (Para. 0026, item 212)
wherein three MOVs of the MOV assembly are configured to respectively couple to the three supply voltage [[line]] lines, (Para. 0037) 
wherein the MOV assembly is configured to couple between the voltage source and the rectifier; (Para. 0037)
a permanently-installed jumper (Fig. 4) configured to couple at least one MOV of the at least two MOVs of the MOV assembly to a system ground, wherein the three MOVs are configured to couple between the fourth MOV of the MOV assembly and a respective voltage supply line of the three supply voltage lines; (Para. 0038) Note: the examiner has identify the gas discharge tube (GDT) as a jumper  
an inverter configured to convert the DC voltage to an alternating current (AC) voltage, wherein the AC voltage is provided to a load of the motor-drive system. (Para. 0041)
Li is not clear on a control system communicatively coupled to the MOV assembly, wherein the control system is configured to:
detect one or more of the four MOVs being disabled; and 
change an operation of the rectifier in response to detecting the more or more of the four MOVs being disabled, 
However Fraiman teach a control system (100) communicatively coupled to the MOV assembly, wherein the control system is configured to:
detect one or more of the four MOVs being disabled; and 
change an operation of the rectifier in response to detecting the more or more of the four MOVs being disabled, (Para 0021-0023) Note: Fraiman disclose that:“DC voltage on DC bus 50 may be produced from lines 12, 14 by way of transformer 52, and rectifying diodes 54, further filtered by capacitor 56.” The examiner has taken the position that this DC bus voltage is a result of a change to that is caused by the detection of the varistor failure detector 100 is interconnected with an unregulated DC bus 50, which feeds a DC-DC converter 48 that produces a regulated DC voltage V.sub.CC for use by downstream components.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Li as per Fraiman, the motivation being that the method enables preventing and detecting possible catastrophic failures in an efficient manner.  The method enables protecting the downstream 
components from the surge by clamping the surge by the varistor.  The method enables the varistor to be thermally protected by a heat sink that is in thermal communication with the varistor in an efficient manner.  The method enables the varistor failure detector to be added to circuit designs that already include a processor at minimal cost using detectors in an efficient 
manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846